Citation Nr: 1115845	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, rated as 10 percent disabling prior to March 19, 2009, and 20 percent thereafter.

2.  Entitlement to an increased evaluation for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling. 

3.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2010).

5.  Entitlement to an increased evaluation for left knee patellofemoral pain syndrome with synovitis, currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for right knee patellofemoral pain syndrome with synovitis, currently rated as 10 percent disabling.

7.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbar strain.

8.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 until July 1996.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The issues of entitlement to increased evaluations for lumbar strain and left lower extremity radiculopathy and entitlement to a total rating on the basis of individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for temporary total rating was received more than one year after the hospitalization for which such a rating is claimed. 

2.  Left knee patellofemoral pain syndrome with synovitis has been productive of painful motion with noncompensable limitation of motion.

3.  Right knee patellofemoral pain syndrome with synovitis has been productive of painful motion with noncompensable limitation of motion.

4.  The evidence of record does not demonstrate a chronic bilateral hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 have not been met.  38 C.F.R. § 4.30 (2010).

2.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2010).

3.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5257 (2010).

4.  A bilateral hip disability was not incurred in or aggravated by active military service, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   VCAA notice requirements were satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in October 2006 and July 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was provided content-complying notice.  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a Supplemental Statement of the Case in May 2009.  Neither the Veteran nor her representative have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (U.S. 2009).  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.   Furthermore, the Veteran was afforded a VA examination in March 2007 regarding issues related to her knees, back, and hips.  During this examination, the Veteran's history was taken down, private medical evidence and lay evidence were considered, factual foundations for the conclusions reached were laid, and the conclusions reached were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  The Veteran has argued that the brevity of examination and the lack of certain radiographic imaging indicate the insufficiency of examination.  The Board has considered these contentions, however we note that the Veteran is not competent to determine what diagnostic testing may or may not be required in order to properly evaluate her physical condition.  The Board finds that within the context of the claims on appeal, examination of the appellant has been adequate for rating purposes.  Additionally, although the Veteran's representative asserts in his February 2011 submission that the Veteran has asserted that her knees have worsened, the Board interprets her statement to mean that she believes her knees have always been worse than the 10 percent evaluation that is currently assign Accordingly, remand for this reason is not warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Increased evaluation claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  Here, the Veteran filed a claim for increased evaluations in September 2006, so evidence one year prior to that time is for consideration on appeal.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In January 2007 the Veteran rated her knee pain as zero out of ten.  Radiographic imaging showed minor osteophytes projecting from the articular margin of each patella.  This was the only evidence of arthritic change in either knee.  Joint compartments were maintained, but there were small lucent areas overlying the intercondylar portion of the left femur on one of the radiographic views.

On VA examination in March 2007, the Veteran endorsed increasing pain in her knees, particularly when using stairs.  She had no flare-ups of pain in the knees, and did not use a brace.  She had lost no day of work due to her knee pain and stated that both kneeling and sitting in a bath tub were painful activities.  Physical examination showed full active range of motion from zero to 140 degrees in both knees and without pain.  There was some tenderness about the patellofemoral joint bilaterally, with positive patella grind tests bilaterally, right greater than left.  There was no effusion, no instability, and Lachman's was negative.  No additional limitations were present following repetitive use of the knees.

Left knee

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a DC 5299-5260 (2010).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code for the left knee was 38 C.F.R. § 4.71a, DC 5260 for limitation of flexion of the knee.  38 C.F.R. § 4.71a, DC 5260 (2010).  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

After a careful review of the evidence above, the Board finds the Veteran's left knee is not more than 10 percent disabling.  The evidence of record did not demonstrate limitation of flexion to more than 45 degrees as it demonstrated full range of motion.  38 C.F.R. § 4.71a, DC 5260.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But as there was full range of motion, there was not extension limited to 15 degrees or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 (2010).  Additionally, there is no evidence of dislocated or removal of the semilunar cartilage or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2010).  Furthermore, the VA examiner found no instability of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Accordingly, alternative codes do not provide for an increased evaluation.

The Board has also considered an increased evaluation for traumatic or degenerative arthritis.  But a 20 percent evaluation is only warranted under those Diagnostic Codes for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  There is no evidence of incapacitating exacerbations here; to the contrary, the Veteran reported that there were no knee flare-ups.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

The Board has also considered whether a separate evaluation is warranted for left knee arthritis and instability or for limitation of extension and flexion.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  But separate evaluations are not warranted because there is no instability of the left knee and there is no limitation of extension.  

Consideration has been given to whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The Board finds that there is no additional functional loss not contemplated in the 10 percent rating and that an increased evaluation on this basis is not warranted.  The Veteran reported pain, but painful motion is reflected in her 10 percent evaluation as she does not technically meet the criteria for limitation of knee flexion.  Additionally, at the March 2007 VA examination, the Veteran reported that there were no knee flare-ups, she had not lost any days from work, and there was no additional limitations following repetitive use of the knees.

Right Knee

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a DC 5299-5257.  The use of hyphenated diagnostic codes is described above, and here it is noted that the current 10 percent evaluation contemplates slight recurrent subluxation or lateral instability of the knee.  20 and 30 percent ratings are assigned for moderate and severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

A review of the evidence indicates that a rating of higher than 10 percent under DC 5257 is not shown by the record.  Specifically, the evidence indicates that there is no instability to varus or valgus stress.  The Board finds that this disability is more properly rated under the Diagnostic Code for limitation of flexion, as the left knee is.  This is because the Veteran's primary complaint is painful range of motion and there have been no complaints of instability.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case, including such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (noting that any change in a diagnostic code by a VA adjudicator must be specifically explained).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

After a careful review of the evidence above, the Board finds the Veteran's right knee is not more than 10 percent disabling.  The evidence of record did not demonstrate limitation of flexion to more than 45 degrees as it demonstrated full range of motion.  38 C.F.R. § 4.71a, DC 5260.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But as there was full range of motion, there was not extension limited to 15 degrees or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 (2010).  Additionally, there is no evidence of dislocated or removal of the semilunar cartilage or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2010).  Furthermore, the VA examiner found no instability of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Accordingly, alternative codes do not provide for an increased evaluation.

The Board has also considered an increased evaluation for traumatic or degenerative arthritis.  But a 20 percent evaluation is only warranted under those Diagnostic Codes for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  There is no evidence of incapacitating exacerbations here; to the contrary, the Veteran reported that there were no knee flare-ups.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

The Board has also considered whether a separate evaluation is warranted for right knee arthritis and instability or for limitation of extension and flexion.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  But separate evaluations are not warranted because there is no instability of the right knee and there is no limitation of extension.  

Consideration has been given to whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  The factors and considerations are as noted above.  The Board finds that there is no additional functional loss not contemplated in the 10 percent rating and that an increased evaluation on this basis is not warranted.  The Veteran reported pain, but painful motion is reflected in her 10 percent evaluation as she does not technically meet the criteria for limitation of knee flexion.  Additionally, at the March 2007 VA examination, the Veteran reported that there were no knee flare-ups, she had not lost any days from work, and there was no additional limitations following repetitive use of the knees.

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of 10 percent are provided for certain manifestations of the service-connected knee disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's knee disabilities, as the criteria assess range of motion, instability, painful motion, and functional limitation.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

After review of the evidence, there is no evidence of record that would warrant a rating in excess of 10 percent for either the left or right knee at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010), 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




Temporary Total Evaluation

The Veteran seeks a temporary total rating based on surgical treatment of her back which she states required a period of convalescence.  See 38 C.F.R. § 4.30 (2010).  The record reflects that in July 2002 the Veteran was moving boxes at her place of work and developed onset of back pain with radiation of pain and numbness down the left leg.  In September 2009 she underwent left laminectomy for removal of a far lateral disc herniation at the L4-5 level.  The procedure was performed at a private facility in Corvallis, Oregon.  In September 2006 she submitted a claim for a temporary total rating due to a period of convalescence following her 2002 laminectomy.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2010).

The Board notes that for any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).

The effective dates for temporary total ratings are governed by increased rating provisions of 38 C.F.R. § 3.400(o), as they are in essence claims for higher ratings for a temporary or limited period, not to exceed the time limits set forth at 38 C.F.R. § 4.30.

The VA regulation applicable to effective dates for awards of increased compensation provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran seeks a total temporary rating based on the need for convalescence following a lumbar laminectomy on September 9, 2002.  In this case, the Board has not analyzed whether the Veteran actually meets the criteria set forth at 38 C.F.R. § 4.30 for entitlement to a total temporary rating because, after carefully considering the claim in light of applicable laws and regulations, the benefits sought on appeal may not be awarded.

Specifically, under 38 C.F.R. § 3.400 the effective date of an award is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Thus, while the date of entitlement to a temporary total rating benefit in this case could, potentially, have been September 9, 2002, a claim for benefits was not received until September 2006.  There are no VA clinical records that could be construed as an earlier informal claim for benefits and the private treatment records reflecting back surgery were also received in September 2006.  38 C.F.R. § 3.157 (2010).

Private treatment records show the Veteran's low back disability underwent surgical treatment on September 9, 2002, however a claim for convalescence benefits was not received within a year of that date (e.g. September 9, 2003).  As the claim for a temporary total rating was not received until more than one year after the surgery occurred, a higher rating cannot be assigned effective September 9, 2002, pursuant to 38 C.F.R. § 4.30.  Given the foregoing, there is no legal basis for the grant a temporary total evaluation based on surgical treatment of the low back requiring a period of convalescence.  Accordingly, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for a bilateral hip disorder on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran avers that she has a bilateral hip injury that is a result of her service-connected lumbar strain.  Thus the Veteran has not alleged that the claimed disability was incurred in combat, and the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records show that in December 1993 the Veteran had low back pain secondary to a lifting injury.  In January 1994, she reported that pain was radiating to her right hip, but no farther than the buttock.  On in-service report of medical history in October 1995, the Veteran endorsed recurrent back pain and "bone, joint or other deformity," however physical examination of her spine and musculoskeletal systems were normal.

In April 1996 a Medical Board examination was conducted and the spine and musculoskeletal systems were normal.  In her report of medical history, the Veteran indicated recurrent back pain and endorsed a history of back aches in the upper back and lower spine.

Based on the foregoing, the service treatment records show complaints of pain radiating from the low back to the right hip in 1994, but no other complaints or treatment regarding the hips.  This does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that Veteran is not entitled to service connection for a bilateral hip disability.

Following separation from service in July 1996, the Veteran had a laminectomy in 2002 following an on-the-job injury to her low back.  In March 2003 she reported pain mainly on the left side of her low back that radiated into the left buttock, but in the past had radiated below the knee.

On VA examination in March 2007, the Veteran reported intermittent pain in the lateral aspect of both hips.  The examiner determined that such pain was a referred pain from her spine, and there was joint pathology of the hips present.  Additional examination revealed that back pain radiated into the anterolateral hip area bilaterally with motion.  Although this was described as hip pain, the examiner opined that it was not true hip joint pathology.

In considering the lay and medical history as detailed above, the Board notes that the Veteran is competent to give evidence about what the symptoms she has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, the Veteran's hip pain is capable of lay observation and thus the Veteran's statements constitute competent evidence regarding reports of symptomatology.  Furthermore, in evaluating the Veteran's credibility, the Board finds her statements to be credible insofar as she has been consistent in her reports of hip pain.

While competent to report such pain, however, the determination of its etiology in this case is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, her statements relating hip pain to her service-connected lumbar strain are not competent, and are of no probative value.

The Federal Circuit has established that for veterans, basic entitlement to disability compensation derives from two statutes, both found in Title 38, Sections 1110 and 1131 - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation "[f]or disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C.A §§ 1110, 1131 (West 2002).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

In this case, the evidence of record indicates that the Veteran does not have a disability that is due to underlying disease or injury.  While the Veteran reports pain in her hips, pain alone does not in and of itself constitute a disability due to disease or injury.  Although the Veteran may be competent to report that she has had pain since service or in-service injury, the normal separation examination and post-service evidence finding no hip pathology is far more probative as to the nature of the underlying pathology.  In the absence of evidence of a current distinct pathology (disease or injury), the Board must conclude that service connection is not warranted.

To the extent that the Veteran's hip pain has been found to be a manifestation of her service-connected lumbar strain and associated neurologic deficits, the Board notes that compensation for these disabilities has been established.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Nonetheless, in this case pain radiating from the lumbar spine is considered as part of the Veteran's ratings for radiculopathy.

In conclusion, the Veteran does not suffer from a distinct hip disability due to disease or injury and the preponderance of the evidence is against the claim.  As there is no doubt to be resolved, the claim is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A temporary total evaluation for 2002 hospital treatment relating to the low back is denied.

An evaluation in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

An evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

Service connection for bilateral hip pain is denied.


REMAND

Remand is required in this appeal because the Board finds that an examination is warranted regarding the lumbar spine disability and development and adjudication of a claim for TDIU is warranted.

Regarding the increased evaluation claims for a lumbar spine disability, the Board notes that it has characterized the claim for an increased evaluation for lumbar spine disability to include the separate evaluation assigned for neurological manifestations of that service-connected disability.  Although the RO characterized it as a service connection issue in a May 2009 rating decision, the Board finds that this issue is part and parcel of the lumbar spine issue on appeal, as the rating criteria for spine disabilities expressly indicate that separate evaluations for neurological manifestations are to be considered when evaluating the spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5235, Note (1) (2010).

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2007).  The most recent spine examination was in March 2007.  In a February 2011 submission, the Veteran's representative asserted that her spine range of motion had significantly decreased since that examination.  Accordingly, the RO must provide the veteran with a psychiatric examination. 

Additionally, remand for an additional examination may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In the February 2011 informal hearing presentation, the Veteran's representative notes that the examination was provided over 4 years ago.  Additionally, the VA examination in March 2007 and VA medical records in March 2009 and June 2008 indicate urinary incontinence.  None of those records assess whether that symptomatology was due to the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2010) (noting that for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code).  

Regarding the claim for TDIU, such a rating may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  A May 2009 note from a VA physician indicates that due to service-connected limitation of motion of her back, the Veteran is no longer able to perform her dirties as a dental assistant.  The Board finds that the issue of whether the Veteran is entitled to a total disability rating has thus been raised by the record, and the Board has determined that it has jurisdiction over the issue as it is part and parcel of the increased rating claims.
 
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development of the Veteran's claim for a total rating based on individual unemployability due to service-connected disabilities, and adjudicate the claim as appropriate.

2.  Provide the Veteran a VA examination to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies, to evaluate radiating pain, if any, that results from the service-connected lumbar spine disability.  The examiner must fully assess the severity of the left leg radiculopathy and provide an opinion regarding whether there is any bowel or bladder incontinence related to the Veteran's lumbar spine disability.   

It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the veteran's lumbar spine disability.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


